office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et posts-124908-06 uilc date date to renee wells area manager tax exempt government entities from neil d shepherd senior counsel employment_tax branch division counsel associate chief_counsel tax exempt government entities subject ------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------------------- year ------- year ------- year ------- year ------- year ------- issue whether amounts paid to post-doctoral fellows under certain non-nrsa grants are subject_to federal_insurance_contributions_act fica_taxes conclusion amounts paid to post-doctoral fellows under the non-nrsa grants that were reviewed are subject_to fica posts-124908-06 facts taxpayer has filed a refund claim for old-age survivors and disability insurance and hospital insurance taxes collectively referred hereinafter as fica_taxes paid with respect to payments to certain post-doctoral fellows for the years year 1-year taxpayer asserts that amounts paid to post-doctoral fellows and funded through grants other than national research service awards nrsa grants are not wages for fica purposes taxpayer is a state university with various departments and programs performing research taxpayer applies for grants from public and private sources to fund much of this research taxpayer’s research is performed not only by faculty members but also by post-doctoral fellows and graduate students undergraduate students and other individuals hired to work on research projects the taxpayer advertises post-doctoral fellowship positions for individuals who have received their doctorate degree from taxpayer or another institution individuals with doctorate degrees can also become post-doctoral fellows by applying for an nrsa grant directly to hhs to support their appointment as a fellow with the taxpayer the taxpayer compensates post-doctoral fellows with stipends the sources of these stipends vary-from the taxpayer itself to private grantmakers to a variety of state and federal agencies this analysis focuses on two broad categories of stipends which will be further explained below nrsa grant payments and non-nrsa grant payments the service and the taxpayer have reached a sampling agreement under which the service examined a selection of year payments taxpayer claims that for that year a total of ------------------- of payments it made to post-doctoral fellows are not subject_to fica of this amount the taxpayer paid --------------------under non-nrsa grants the taxpayer has agreed that the service may adjust its fica obligations for the years year year year and year based on any adjustments it proposes to the sample of the year payments nrsa grant payments the united_states department of health and human services hhs awards nrsa grant payments to enable post-doctoral fellows to engage in research and research training u s c most nrsa awards are for three years unless the applicant justifies more c f_r sec_66 during year the taxpayer made a total of payments to post-doctoral fellows the service examined each of the seven payments that the taxpayer made to post-doctoral fellows under nrsa grants however the service examined only of the payments that the taxpayer made to post- doctoral fellows under non-nrsa grants posts-124908-06 application process a post-doctoral fellow or prospective fellow applies to hhs for nrsa grant payments if the application is successful hhs then makes the grant payments to the institution that hosts the post-doctoral fellow the institution in turn makes these payments to the applicant content of application hhs requires applicants to describe how their prospective host institution’s facilities and programs will enable them to develop their research skills here it is common for applicants to describe a particular research division’s or laboratory’s background atmosphere and research approach one applicant for example noted that one of the taxpayer’s particular programs had many collaborators providing ample equipment and expertise in many departments and that the taxpayer ha d a long history of commitment to interdisciplinary research these applications require potential sponsors to provide information too here for example potential sponsors must specify the number of fellows trainees to be supervised during the fellowship one potential sponsor illustrated this section’s purpose when he acknowledged that a concern to anyone reading this description is whether the applicant will receive adequate attention from me this sponsor assured hhs that n ow that much of certain immediate work has been accomplished i intend to continue to delegate many of the responsibilities to my associate directors and expect life to get easier applications must also contain a description of the post-doctoral fellow’s research training plan in this section one sponsor indicated that he designed the applicant’s research plan to teach him critical skills required for independent research such as critical reasoning impact questions technical skills written communications and experimental design calculation of stipend hhs states that it calculates the amount of an nrsa award by taking into account the cost of living and such other factors as the needs of the program and the availability of funds c f_r sec_66 measurement of progress hhs requires recipients of nrsa grants to prepare progress reports these reports focus on the quantity and quality of research training that grant recipients have received recipients must detail the research performed and research training that they have obtained in the past year and expect to obtain in the the nrsa awards both individual and institutional grants this analysis focuses on individual grants institutional grants are those that hhs awards to institutions to enable those institutions to make national research service awards to individuals for research and training to undertake research c f_r sec_66 the primary functional difference between these awards is that hhs selects the recipients of individual grants while institutions select the recipients of institutional grants for the purposes of this analysis the conditions that individuals must satisfy in order to secure and maintain both types of grants are the same posts-124908-06 next year additionally in sec_15 of these reports sponsors analyze the progress of each post-doctoral fellow’s research training changes in research plans hhs does not require awardees to secure its approval prior to changing the substantive focus of their research progress reports anticipate unilateral changes when they require each awardee to describe any significant changes that have occurred in the training program changes can be significant one awardee for example maintained funding despite changing host institutions one sponsor told such an awardee that he was pleased that the individual was enjoying the opportunities to broaden her skills there is nothing quite like the freedom that is offered during the post-doctoral years this sponsor went on to promise as far as i am able i give trainees the chance to follow their ideas role in recipient’s research training hhs expects awardees primarily to use nrsa grant payments to develop their research skills applications and progress reports typically focus on the extent to which an awardee has used an nrsa grant to receive research training rather than the awardee’s progress toward accomplishing specifically enumerated research goals in one application_for example an awardee acknowledged that he was proposing a few techniques that he had never performed but anticipated that the process of learning such techniques would be an essential step in becoming an independent and critical thinking scientist to a similar end a sponsor’s comments in an awardee’s progress report focused on his belief that the fellowship provided the recipient research training that was ideally suited to prepare her for a career in botanical medicine and women’s health which are her primary research interests responsibilities of awardees hhs requires awardees to pursue research training on a full-time basis defined a sec_40 hours per week or as specified by the sponsoring institution termination of fellowship hhs may terminate an nrsa fellowship before its scheduled expiration date if it finds that the awardee has materially failed to comply with the terms and conditions of the award or to carry out the purpose for which it was made c f_r sec_66 fringe_benefits awardees receive fringe_benefits they are entitled to normal vacations and holidays available to individuals in comparable training positions at the sponsoring institution including fifteen days of paid sick leave per year and up to thirty days of parental leave per year they are also entitled to health and dental insurance hhs will not however allow the taxpayer to use nrsa funds to provide a post- doctoral fellow with more insurance coverage than it provides other individuals with a similar training position in addition the nrsa limits the amount of its funds that the taxpayer can spend on a post-doctoral fellow’s health insurance posts-124908-06 the taxpayer provides awardees’ fringe_benefits under a benefit system that is different from that of regular employees it is in this vein that one post-doctoral fellow’s appointment letter stated trainees supported under the nrsa are not considered to be in an employee-employer relationship with the nih or with the taxpayer therefore your benefit eligibility status would change if you secure an nrsa grant these post-doctoral fellows are not entitled to retirement benefits if a post-doctoral fellow has a retirement account when she receives the nrsa fellowship hhs requires the taxpayer to freeze contributions to the retirement account intellectual_property hhs retains certain rights to the intellectual_property that awardees produce when awardees publish their research hhs requires them to acknowledge its support and to allow the government a royalty-free nonexclusive and irrevocable license to reproduce translate publish use and dispose_of publications awardees are however free to copyright their publications at the same time no fellowship_grant may contain any provision giving the government any patent rights to inventions made by the fellow non-nrsa grant payments the taxpayer compensates post-doctoral fellows with the proceeds of other research grants too in the sample reviewed non-nrsa grant payments included awards to the taxpayer funded by various government and private agencies each grant funded a specific research project the taxpayer used these grant awards in part to pay post- doctoral fellows the purpose of non-nrsa grant payments to post-doctoral fellows is to fund particular research services non-nrsa grants in the sample reviewed came from a variety of sources national institute of health nih research project grants r01 are an example of a non-nrsa grant the nih describes such a grant as an award to support a discrete specified circumscribed project to be performed by named project directors principal investigators these awards typically last for three to five years the national science foundation nsf awards another example of a non-nrsa research grant the nsf states that this award’s purpose is to fund specific research proposals that have been judged the most promising by a rigorous and objective merit-review system the average duration of an nsf grant is three years other entities that have awarded the taxpayer similar non-nrsa research grants include the department of energy doe american heart association aha department of agriculture doa mid- america research_and_development foundation and proctor and gamble one principal investigator succinctly summarized the nature of these awardees’ relationship with the taxpayer when he stated in an appointment letter i see your work in my lab as a collaboration in which i provide you with resources and you provide me with labor and we both exchange ideas and information the taxpayer through the faculty sponsor assigns the fellows tasks that are discrete substantive and specific posts-124908-06 the taxpayer routinely refers to the tasks as research objectives and assigns individuals with particular substantive goals these research objectives include for example experiments focused on the ethanol effects on nucleus conducting dna microarray experiments while collecting tissue that will be used for proteomics investigating the kinetics of mnv infections and shedding and the resistance susceptibility to infection modeling bird abundance performing research on contaminant transformation in aquatic systems and development of environmental remediation technologies and improving genetic and metabolic engineering efficiencies application process to secure the non-nrsa grants that it received the taxpayer had to submit an application that described a particular research project a principal investigator or project director who was to lead the project in most cases signed the application and attested to its accuracy once the taxpayer secured the grants the government or private agency which made the grant ie the grantor provided the grant funds to the taxpayer which in turn used portions of these proceeds to compensate individuals who performed the research services necessary to satisfy the terms of the grant among these individuals are post-doctoral fellows at the time an institution applies for a non-nrsa grant it typically has not hired or identified the post-doctoral fellows who will provide research services under the grant it is therefore uncommon for applications to name and describe the particular post- doctoral fellows who will provide research services grant applications instead typically summarize in general terms the nature and extent of the research services that the taxpayer expects post-doctoral fellows to provide content of taxpayer’s application_for funding the taxpayer’s applications for non- nrsa grants focus on the substance of the research services that it proposed to provide the nsf for example requires applicants to provide a project description which should provide a clear statement of the work to be undertaken and must include objectives for the period of the proposed work and expected significance relation to longer-term goals of the principal investigator’s project and relation to the present state of knowledge in the field to work in progress by the principal investigator under other support and to work in progress elsewhere the nsf then evaluates these projects based on the intellectual merit of the proposed activity and the project’s broader impacts including how the project will enhance the infrastructure for research and education such as facilities instrumentation networks and partnerships the doe states that above all else it evaluates such a prospective project’s scientific and or technical merit or its educational benefits c f_r and in a similar way the nih evaluates potential r01 projects based on their significance innovation investigators research environment and the quality of the proposed approach posts-124908-06 selection of fellow by taxpayer the taxpayer evaluates applicants who seek appointments as post-doctoral fellows under these grants based on their abilities to provide the particular research services that the grants require in one application_for a non-nsf grant for example the taxpayer described the individual who it would hire as a post-doctoral fellow to provide research services under the grant as one with experience in protein biochemistry or mass spectrometry or very skillful in cloning work gene expression analysis and experience with tissue culture and transformation an appointment letter similarly informed a post-doctoral fellow that his background and experience were an excellent match for the postdoctoral position another appointment letter informed a post-doctoral fellow that his supervisor expected him to utilize his past experience and skills to answer the project’s particular research questions adequately calculation of stipend the taxpayer typically sets the amounts of these non-nrsa post-doctoral fellows’ stipends at an amount commensurate with the market-rate value of their research services one document a statement of actual wage determination demonstrates this there taxpayer indicated to the aha that it set a post-doctoral fellow’s salary at a level commensurate with his degree s earned area of specialization previous work experience and comparable rate of pay at similar institutions another memorandum a justification for salary increase re-enforces this notion when a sponsor stated that the taxpayer should raise a post-doctoral fellow’s annual salary to retain personnel of her caliber to the same end the taxpayer stated in one application_for a non-nrsa award that post-doctoral fellows’ s alaries wages are based upon university company established rates salaries which are comparable to others doing similar research efforts both within and outside the university private industry measurement of progress with respect to the taxpayer’s progress towards accomplishing its research goals granting agencies required it to provide progress reports these reports focus on the quantity and quality of research services that the taxpayer provided and was continuing to provide doe regulations for example require grant recipients to i nclude results of work to date and to e mphasize findings and their significance to the field c f_r the taxpayer similarly measures an individual post-doctoral fellow’s progress under a non-nrsa grant based on the quantity and quality of the research services he has provided in one post-doctoral fellow’s annual evaluation for example a principal investigator stated that an individual’s work was exemplary because he had made a number of substantive contributions to the research project another principal investigator stated that the number of peer -reviewed publications would be the main factor that was used to assess a post-doctoral fellow’s productivity one performance letter illustrated this same concept albeit from a different angle when a principal investigator issued an unfavorable performance evaluation partially on the basis of the post-doctoral fellow’s inability to focus sufficiently on projects to see them to completion posts-124908-06 changes in research plans grantors of the taxpayer’s non-nrsa research grants required the taxpayer to secure their approval prior to changing the substantive focus of the grant-sponsored research the nsf’s general grant conditions for example explicitly state that written prior approval from the nsf grants officer is required for ‘significant project changes ’ including ‘changes in objective or scope ’ it is apparent that the taxpayer subjects the individual post-doctoral fellows themselves to similar constraints as appointment letters typically enumerate the tasks that the post- doctoral fellows will engage in as described above in appointment letters the taxpayer also routinely states that it will not use the proceeds of a non-nrsa research grant to compensate a post-doctoral fellow for engaging in research activities that are not substantively related to its non-nrsa research grant it is common for these letters to state that those post-doctoral fellows who wish to participate in other professional activities are welcome to do so on a voluntary basis emphasis added responsibilities of awardees the taxpayer typically hires the post-doctoral fellows whom it will compensate with non-nrsa grants with the expectation that they will apply existing research skills the taxpayer usually hires post-doctoral fellows to conduct the majority of the research services that the grantors’ contracts with the taxpayer require in one application_for doe funding the principal investigator indicated that a postdoctoral research associate and ph d graduate student would complete a majority of the proposed lab tests and associated data analysis and modeling similarly another principal investigator indicated in a budget justification to the aha that the post- doctoral fellow would perform the bulk of the work under the grant progress reports indicate that it is common for post-doctoral fellows to devote all of their time to services under a particular non-nrsa research grant rather than dividing their time among multiple projects termination of fellowship the non-nrsa grants that were reviewed provided that the grantor would terminate payments under the grant before the grant’s scheduled expiration date if the taxpayer failed to meet its contractual commitments the nsf for example states that grants may be suspended or terminated when the grantee has materially failed to comply with the terms and conditions of the award the nih requires recipients of r01 awards to comply with the terms contained in the notice of award which among other conditions states that funding for subsequent budget periods are generally provided in annual increments following annual assessments of progress the taxpayer meanwhile will terminate an individual post-doctoral fellow’s payments under a non-nrsa grant if the individual fails to provide the research services that the grant requires thus appointment letters typically indicate that individuals will maintain their fellowships if their performance is adequate or their progress is satisfactory posts-124908-06 one appointment renewal letter stated that the taxpayer was renewing an individual’s fellowship based on his receiving a satisfactory annual performance evaluation fringe_benefits the taxpayer provides fringe_benefits to post-doctoral fellows who receive stipends under non-nrsa grants responses to idrs indicate that the taxpayer provided all individuals who received non-nrsa fellowships with health and life_insurance in particular certain appointment letters stated that non-nrsa post- doctoral fellows were eligible for all benefits available to academic employees post-doctoral fellows were eligible to purchase health and dental insurance for their families under the taxpayer’s plan and these post-doctoral fellows were eligible for retirement benefits intellectual_property grantors of taxpayer’s non-nrsa research grants and the taxpayer typically retained certain rights to any intellectual_property generated under the research grants the terms of the grants typically required post-doctoral fellows as well as all others operating under the grant to include a formal acknowledgement of grantor support in a ll publications posters oral presentations at scientific meetings seminars and any other forum in which results of the research were presented meanwhile in one appointment letter a principal investigator stated i consider that any data you generate are property of the laboratory and that copies of your notebooks and computer files will stay in the lab after you leave work specifications post-doctoral fellows generally work under a small set of supervisors typically one or two principal investigators among the documents that the taxpayer has provided are appointment letters for example that describe post-doctoral fellows’ duties in terms such as to work with the same principal investigator during the appointment or to plan conduct and publish research with his supervisor other documents reflect the taxpayer’s authority over how fellows spend their time one appointment letter for example indicated that the post-doctoral fellow’s principal investigator would supervise all aspects of the project documents also indicate that the taxpayer had influence over post-doctoral fellows’ choices of assistants for example the taxpayer’s application_for a doa research grant indicated that it would hire one of its undergraduate students to assist its post-doctoral fellow meanwhile almost without exception the taxpayer specified the substantive work that each non- nrsa post-doctoral fellow was to perform in one appointment letter for example the taxpayer expressly assigned a post-doctoral fellow to conduct research participate in on-going seminars in the department and attend a specific teaching workshop similarly the appointment letters under non-nrsa grants routinely stated that the taxpayer would not compensate post-doctoral fellows for participating in activities unrelated to the taxpayer’s contract with the grantor finally the taxpayer routinely specified the order or sequence along which non-nrsa post-doctoral fellows’ research was to proceed for example a principal investigator stated in one appointment letter that upon completion of two years of post-doctoral training the post-doctoral fellow was to have prepared four peer-reviewed publications and submitted a grant proposal as either principal investigator or co-principal investigator another principal investigator posts-124908-06 stated that research training is expected to culminate in at least one manuscript suitable for publication in a referenced journal in an application_for doa funding another principal investigator stated that he would hire a post-doctoral fellow who would spend the first year under the grant completing the suppressor screen with the assistance from an undergraduate student law fellowship grants are subject_to fica tax if they are wages under sec_3121 wages are generally amounts paid in consideration for employment whether there is an employment relationship between an institution that disburses funds from a grant and a researcher who receives payment in connection with performing research depends on all the facts and circumstances income_tax treatment under sec_117 of the code gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school under sec_117 only qualified scholarships may be excluded from income a qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent that the amount was used for qualified_tuition_and_related_expenses amounts received for room board travel and incidental living_expenses are not related expenses sec_117 of the code provides that the exclusion for qualified scholarships shall not apply to that portion of any amount received which represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship a scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services additionally a requirement that the recipient pursue studies research or other activities primarily for the benefit of the grantor is treated as a requirement to perform services see eg 563_f3d_19 2d cir 591_fsupp2d_116 d mass 102_tc_394 t c employment_tax treatment sec_3101 and sec_3111 impose fica_taxes on wages as that term is defined in these cases explicitly cite sec_1_117-4 although sec_1_117-4 generally applies only in the case of scholarships or fellowships granted before courts continue to apply its criteria ie considering whether the payment is conditioned upon past present or future services by the recipient and the payment’s primary purpose is to benefit the grantor when deciding cases under sec_117 posts-124908-06 sec_3121 in general fellowship stipends that are excludable from gross_income under sec_117 are not subject_to fica sec_3121 any stipend however that represents compensation_for research teaching or other services under the standards of sec_117 is subject_to fica if it is remuneration for employment consistent with the statute the service has taken the position that amounts that represent payment for services under sec_117 are wages for the purposes of income_tax_withholding under sec_3401 notice_87_31 1987_1_cb_475 the application of fica or futa however depends on the nature of the employment and the status of the organization id sec_117 sec_117’s exclusion_from_gross_income does not apply to that portion of any amount received which represents payment for teaching research or other services sec_117 courts and the service have taken the position that an amount is not excludible under sec_117 if the amount either enables the recipient to pursue studies or research primarily for the benefit of the grantor or represents compensation_for past present or future services determining whether payments to a post-doctoral fellow under a particular research grant constitute payment for services for the purposes of sec_117 is an inherently factual matter requiring consideration of the nature and extent of the duties imposed upon the participants and of all other relevant facts and circumstances of the programs courts have held that a variety of facts and circumstances indicate that a payment’s purpose is to enable the recipient to pursue studies or research primarily for the benefit of the grantor such as the grantor awarded the research grant to the institution rather than to the student see eg cassady v commissioner 52_tcm_1130 t c the recipient would not continue to receive payments if he did not continue to perform the required services see eg farmer v commissioner 59_tcm_439 t c the university required and limited recipients to working on subjects within the areas of research already being carried on at the institution see eg cassady v commissioner 52_tcm_1130 t c see eg united_states v detroit medical center no wl d mich date aff’d no 6th cir date see eg farmer v commissioner 59_tcm_439 t c posts-124908-06 recipients bear a large degree of responsibility for the success of the institution’s research projects see eg christman v commissioner 57_tcm_538 t c payment recipient’s research training is the payment’s incidental benefit rather than its primary purpose see eg united_states v detroit medical center no wl d mich date aff’d no 6th cir date see also farmer v commissioner 59_tcm_439 t c the fact that recipient’s teaching also aided his academic progress does not turn the compensation he received into scholarship income courts and the service have also determined that a variety of facts and circumstances indicate that an amount represents compensation_for past present or future services for example institution requires recipients to perform discrete tasks see eg sager v commissioner 55_tcm_825 t c payments are commensurate with a recipient’s ability to provide services rather than with the recipient’s financial need see eg piazza v commissioner 56_tcm_1027 t c institution reserves preferential rights to the results of and intellectual_property generated by the recipient’s research see eg revrul_73_564 c b grantee receives fringe_benefits normally associated with an employer-employee relationship see eg 781_f2d_1034 4th cir see also christman v commissioner 57_tcm_538 t c noting that the institution gave the grantee group hospitalization_insurance term life_insurance disability insurance and malpractice insurance piazza v commissioner 56_tcm_1027 t c holding that a payment was taxable partially because each intern was entitled to two weeks leave annually examples of facts and circumstances that courts have determined indicate that a payment’s primary purpose is to enable the recipient to pursue studies or research that are not primarily for the benefit of the grantor include payment’s attendant circumstances focus on the experience to be gained by the recipient rather than benefit to the grantor see eg 394_us_741 the program encourages the institution to provide the recipient with a wide variety of substantive experiences see eg smith v commissioner t c m posts-124908-06 cch t c the institution does not substantially limit the substance of the recipient’s research plan see eg turek v united_states no c wl n d ill date finally courts have held that a variety of facts and circumstances indicate that the amount provided by the grantor does not represent compensation_for past present or future services including institution does not require the recipient to provide particular past present or future services see eg smith v commissioner 51_tcm_1348 t c observing that the recipient worked solely on her studies or her theory during the time in question the university did not receive a direct substantial benefit from the petitioner’s research see also 58_tc_721 t c recipient helps define his own research issues see eg turek v united_states no c wl n d ill date in view of the purpose of the nrsa program and the circumstances of its implementation the service’s administrative position has been that payments under nrsa research grants are not payments for services under sec_117 see generally revrul_83_93 1983_1_cb_364 obsoleting revrul_77_319 c b remuneration for employment sec_3121 of the code provides that the term employee means any individual who under the usual common_law rules applicable in determining the employer- employee relationship has the status of an employee sec_31_3121_d_-1 indicates that this determination requires a consideration of all of a particular case’s facts and circumstances particularly relevant here are those facts and circumstances that provide evidence of the degree of control that a business exercises over its employees the service’s position is that facts that provide such evidence fall into three categories behavioral control the more behavioral control that a business exercises over a worker the more likely it is that the worker is an employee examples of factors that indicate such behavioral control include the business’ authority over the worker’s decisions regarding when and where to do the work what tools or equipment to use what workers to hire or to assist with the work where to purchase supplies and services what work must be performed by a specified_individual and what order or sequence to follow posts-124908-06 financial control analogously the more financial control that a business exercises over a worker the more likely it is that the worker is an employee factors that indicate that the business exercises such financial control_over a worker include the worker does not have a significant investment in assets or tools the worker gets paid whether or not he completes the job and the worker cannot make business decisions that affect his bottom line type of relationship finally the more indicia of a traditional employer-employee relationship that the business-worker relationship bears the more likely it is that the worker is an employee examples of such indicia include the presence of an employment contract fringe_benefits and the permanency of the relationship sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists any designation or description of the parties as anything other than that of employer and employee is immaterial analysis payments under the nrsa grants are not subject_to fica because they are not payments for services however payments the taxpayer made under the non-nrsa grants that were reviewed are subject_to fica because under the facts and circumstances they are payments for services under sec_117 and there is an employment relationship between the taxpayer and the post-doctoral fellows receiving the payments the nrsa payments are not payments for services under sec_117 amounts post-doctoral fellows receive under nrsa grants are not subject_to fica because on balance they are not payments for services using the analytic framework for determining whether fellowships are payments for services that has developed under sec_117 the relevant factors lead to the conclusion on balance that the grants fund the training and development of the post-doctoral fellows rather than performance of specific research or achievement of specific research goals nrsa grants’ primary purpose is to benefit the recipient the primary purpose of nrsa grants is to further the research training of the recipients in their individual capacities hhs explicitly requires recipients of these grants to pursue research training full-time amounts that taxpayer’s post-doctoral fellows receive under both nrsa and non-nrsa grant payments are not excludable from their gross incomes under sec_117 because they are amounts paid to non-degree candidates for general living_expenses therefore sec_3121 does not exempt these amounts from fica posts-124908-06 hhs awarded the nrsa grants under examination to individual fellows rather than to taxpayer or its faculty members the application and award process requires each grant to be tailored to an individual’s training and development rather than to taxpayer’s program or to hhs’ research goals at no point must applicants show that their presence at the faculty sponsor’s institution will benefit the taxpayer nor do they have to establish that the specific proposed research will benefit hhs hhs requires applicants to specify how their training plan the taxpayer’s faculty and the taxpayer’s facilities will be conducive to their research training applications specifically require potential sponsors to summarize their training plans and specify the number of other subordinates they will have who will distract their attention from helping applicants develop their research skills progress reports focus on the development of research skills rather than on research accomplishments at no point in an nrsa fellowship’s application process or during the term of the grant does hhs evaluate or require the institution to consider the level of contribution that a recipient will make to the institution’s research projects the flexibility that post-doctoral fellows have under nrsa grants similarly indicates that the purpose of the grants is training rather that accomplishment of specific research objectives nrsa fellows may unilaterally change the substance of their research activities to maximize their individual development as researchers they do not have to tailor their research to meet taxpayer’s research goals nrsa payments are not compensation_for past present or future services nrsa grants are not conditioned on post-doctoral fellows’ provision of any particular quantity or quality of research services for the taxpayer or anyone else when hhs evaluates applications for nrsa research grants it primarily evaluates the applicant’s potential to receive research training under a particular supervisor at a particular institution while pursuing a particular research training plan similarly when a faculty sponsor prepares comments to be included in an nrsa fellow’s progress reports the sponsor evaluates the nrsa grant recipient’s performance in terms of the research training rather than substantive achievements progress reports and sponsor comments consistently and primarily focus on the quality and quantity of research training opportunities that recipients have pursued recipients can continue to receive nrsa grant payments despite not meeting the substantive goals that their supervisors set as the taxpayer explicitly acknowledges its relationship with post-doctoral fellows receiving nrsa funding is distinguishable from its relationship with its employees while taxpayer provides its employees with retirement benefits hhs prohibits the taxpayer from providing nrsa grant recipients with retirement benefits and although nrsa grant recipients were supervised by taxpayer’s employees taxpayer did not dictate in detail the order sequence substantive goals and means of nrsa post- as indicated in footnote hhs awards nrsa grants to both individuals and institutions posts-124908-06 doctoral fellows’ research in the way that it dictated those of non-nrsa post-doctoral fellows nrsa post-doctoral fellows’ appointment letters in fact frequently encourage them to act independently and explore various topics non-nrsa post-doctoral fellows’ funding is ultimately contingent on the extent to which they conform to the taxpayer’s directions while nrsa fellows will be compensated so long as they can establish that they receive research training the non-nrsa payments are payments for services although the non-nrsa grants that were reviewed and nrsa grants share some similarities for purposes of analyzing whether they constitute compensation_for services they are fundamentally different although the research performed was similar the educational credentials of the recipients were similar and the supervisors of both types of fellows could incorporate training into the supervision payments to non- nrsa fellows are fundamentally different in that they are payments for the performance of specific services determined by the taxpayer through the faculty sponsor rather than payments to support training and development the difference in purpose is reflected in many aspects of the grants they differ with respect to how fellows are selected to work under a grant how work assignments are determined whether a fellow can decide what work to do how fellows are evaluated on their work how stipend amounts are determined and when fellows can be terminated many nrsa fellows also prepare and submit their own grant applications to hhs the taxpayer conditions amounts that post-doctoral fellows receive under its non- nrsa grants on these individuals’ provisions of particular substantive research services the taxpayer through its employees applies for the grant and defines the nature and scope of the research to be performed in the majority of instances the taxpayer does not hire post-doctoral fellows until after it has secured the non-nrsa grant funding for the research unlike nrsa fellows who define their own research projects the taxpayer assigns non-nrsa fellows to research projects that are defined by the project leader the taxpayer assigns these post-doctoral fellows discrete research tasks under these projects a supervisor typically defines a post-doctoral fellow’s research goals and publication timeline in fact the terms of these grants prohibit the taxpayer from varying the substance of the project without prior written approval from the granting agency appointment letters routinely indicate that the taxpayer does not compensate these individuals for engaging in unrelated professional activities the taxpayer bases its decisions to hire post-doctoral fellows on their potential to provide substantive services appointment letters thus routinely note the compatibility of post-doctoral fellows’ past experiences and credentials with the substantive tasks that the taxpayer would assign them similarly the taxpayer evaluates the individuals’ performance by referencing the quality of their substantive contributions appointment letters indicate that the taxpayer does posts-124908-06 not renew an individual’s fellowship if it determines that his performance is not satisfactory the terms of the non-nrsa grants indicate that the grantor can terminate the taxpayer’s grant if the taxpayer does not make adequate progress in reaching its research objectives therefore the taxpayer has a reason to hold the fellows accountable for accomplishing specific research goals the post-doctoral fellows also receive more extensive fringe_benefits than those received by the nrsa post-doctoral fellows for example these individuals may receive retirement benefits each non-nrsa fellow is assigned a supervisor or a small set of supervisors this principal investigator typically enumerates the tasks goals means and time frame of the post-doctoral fellow’s research for example one appointment letter stated the specific nature of your duties will be determined by your supervisor the letter then enumerates the means that the taxpayer expects the post-doctoral fellow to employ as noted above nrsa fellows have greater latitude to design both their research objectives and their path for pursuing the research for example one nrsa post- doctoral fellow’s appointment letter indicated that the taxpayer was appointing her to pursue a research project that she had independently developed although non-nrsa fellows inevitably receive training as a result of performing research tasks that are new to them and working with an experienced supervisor the clear quid pro quo for the payments is the research work the taxpayer has a binding commitment under the grant to perform certain research and the fellows are hired to help it meet that specific commitment the contrast is highlighted by the fact that nrsa fellows can change their research project at their own initiative while non-nrsa fellows cannot also non-nrsa fellows may not have their fellowships renewed if they are not achieving their assigned research goals while nrsa fellows are not held accountable for succeeding in their research nrsa grants appear to be unusual if not unique in that they fund the training experience irrespective of accomplishments the non-nrsa grants have concrete research goals diligent hard-working highly-educated fellows no doubt learn from their fellowship experience regardless of how it is funded but for purposes of determining whether the payments they receive are payments for services under sec_117 the terms and conditions and expectations and obligations under the two grant categories result in a different outcome for non-nrsa grants they are compensation_for services the taxpayer has an employment relationship with the non-nrsa post-doctoral fellows balancing the facts and circumstances the taxpayer has an employment relationship with post-doctoral fellows who receive payments under the non-nrsa grants that were reviewed the taxpayer has behavioral and financial control and the overall relationship of taxpayer to the non-nrsa fellows is that of employer and employee posts-124908-06 several factors indicate that the taxpayer exercised behavioral control_over these post- doctoral fellows appointment letters and progress reports routinely indicated that post- doctoral fellows conducted research under the guidance of a small set of supervisors appointment letters and progress reports also indicated that these supervisors had authority over when where and how the post-doctoral fellows were to conduct their research these documents for example often explicitly specified that supervisors would oversee all aspects of the post-doctoral fellows’ research efforts certain documents indicated that the taxpayer limited the choice of assistants for some non- nrsa fellows to the undergraduate students who attended the taxpayer’s institution appointment letters and other documents also indicate that the taxpayer enumerated the post-doctoral fellow’s specific research tasks for example one appointment letter stated the post-doctoral fellow would be part of a team that will seek to integrate functional genomics information with a cell biology effort to the same end in a letter requesting approval of another post-doctoral fellow’s appointment one supervisor stated that the appointee’s duty under this appointment shall mainly include performing research on contaminant transformation in aquatic systems and development of environmental remediation technologies by contrast nrsa fellows are allowed to adjust their research tasks finally the taxpayer routinely specified the order or sequence in which the post-doctoral fellows were to conduct their research and related activities and the time frames during which individuals would engage in particular tasks for example as indicated earlier one appointment letter explicitly stated that the post-doctoral fellow’s sponsor would determine the specific nature of her duties several factors indicate that the taxpayer exercised financial control_over these workers first taxpayer required post-doctoral fellows to devote their research services to helping it fulfill its particular contractual obligations to the granting agency taxpayer was not purchasing services that the fellows otherwise made available to the public second appointment letters indicated that the taxpayer compensated these post-doctoral fellows whether or not they completed the tasks that they were assigned thus they were being paid wages for spending time working toward a research result rather than being paid for the result itself third the taxpayer prepared budget requests and justifications indicating that it controlled the research projects’ budgets fourth they were paid a flat stipend for the year_of_service with no potential for financial gain or risk of financial loss based on the outcome of their work further it does not appear that the post-doctoral fellows had the authority to make decisions that affected their bottom line their stipends were set at the time they were appointed and they had no ability to vary the amount they were paid_by controlling the costs of their research finally the taxpayer’s relationship with these non-nrsa post-doctoral fellows bore substantial indicia of a traditional employer-employee relationship for example appointment letters offered appointees specific compensation in exchange for specific research services the taxpayer also provided these post-doctoral fellows with fringe_benefits which could include retirement benefits by contrast hhs prohibited the taxpayer from using nrsa payments to fund post-doctoral fellows’ retirement plans posts-124908-06 given the nature of scientific research and the timing of experiments non-nrsa fellows may have had latitude to set their schedules to suit the research to be performed as professionals with graduate degrees they may have been accorded respect and independence in conducting their research both as to how to go about it and what tools or equipment they might use the specific research techniques they were using and the tasks they were performing may have been similar to those the nrsa fellows were pursuing however the parameters of the research to be done by the non-nrsa fellows were set by the supervisors and the research itself was monitored and evaluated by the supervisors even if a fellow collaborated with a supervisor to design a research project and submit a grant to fund it the supervisor had to put himself forward as the leader of the project and attest to the accuracy of the project’s application_for funding the taxpayer does not dispute that the supervisor is an employee so even if a fellow were taking a substantial role in designing the research project to be conducted he or she would be similarly situated to the supervisor in that respect also an examination of these research efforts’ published results indicates that the articles would typically list the principal investigator along with the research fellows the research is performed using the taxpayer’s facilities tools and equipment some of which is very expensive there are other similarities between the nrsa and non-nrsa payments on some discreet details such as the receipt of vacation time sick time and health insurance however the distinctions between the two types of fellows remain substantial on the key factors used to determine their classification for fica purposes in sum the fellows had an employment relationship with the taxpayer case development hazards and other considerations ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------- posts-124908-06 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact syd gernstein or neil d shepherd at if you have any further questions
